EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Borella, Registration No. 62361 on 8/24/2022.

The claims have been amended as the following:

1. 	(Currently amended) A computer-implemented method of creating and programming a workflow for a smart device, comprising:
presenting, on a graphical user interface (GUI), a plurality of input devices, each selectable and representing a media data input mechanism of said smart device;
receiving, by way of the GUI, a selection of one or more of said input devices, wherein each of the input devices has one or more outputs; 
presenting, on the GUI, a plurality of action devices, each selectable and representing a programmed action that can be taken by the smart device;
receiving, by way of the GUI, a selection of one or more of the action devices, wherein each of the action devices has one or more action device inputs; 
 forming and storing, in a data structure of a database, two input-action associations between each of two selected input devices and an input of a first selected action device, including: (i) a first input-action association between an output of a first selected input device and the input of the first selected action device, and (ii) a second input-action association between an output of a second selected input device and the input of the first selected action device
forming a first plurality of input-action combinations, including a first input-action combination and a second input-action combination, wherein each input-action combination is formed by associating a plurality of input-action associations together, wherein at least one of the input-action combinations includes an association between the first input-action association and the second input-action association, and wherein each input device of the first plurality of input-action combinations is a user-input device configured to prompt a user for an input and to acquire its input from the user;
forming a sequence of the first plurality of input-action combinations to form an input-action sequence;
storing the input-action combinations and the input-action sequence as database entries in the database; 
executing the input-action sequence on the smart device, wherein the executing comprises:
presenting, on a GUI of the smart device, a user-selectable GUI element for each input-action combination of the input-action sequence according to an order defined by the sequence, where each user-selectable GUI element visually identifies an input device and an action device of each input-action combination;
in response to selection of the user-selectable GUI element for each input-action combination of the first plurality of input-action combinations, prompting the user for input defining media data for each input-action association of the input-action combination; and
triggering, in response to a user interaction, the input-action sequence, wherein the triggering comprises:
for each input action combination, transferring loaded data from its associated input devices to its associated action devices, including activating the first selected action device to process both (i) an input from the output of the first selected input device
said transferring steps being executed in the order defined by the sequence, wherein the transferring step of the first input-action combination takes place before the transferring step of the second input-action combination 

2. 	(Previously presented) The computer-implemented method as claimed in claim 1, wherein the user selects the output of the first selected input device and the input of the first selected action device to form the first input-action association.

3. 	(Previously presented) The computer-implemented method as claimed in claim 1, wherein the output of the first selected input device, the output of the second selected input device, and the input of the first selected action device have associated therewith a media type which identifies a type of content that will be produced or delivered respectively.

4. 	(Previously presented) The computer-implemented method as claimed in claim 3, further comprising:
automatically identifying that the output of the first selected input device and the input of the first selected action device can be paired by matching their respective media types; and
automatically identifying that the output of the second selected input device and the input of the first selected action device can be paired by matching their respective media types.

5. 	(Cancelled) 

6. 	(Previously presented) The computer-implemented method as claimed in claim 1, further comprising: 
allocating an input device priority attribute to one or more input-action associations within the first input-action combination, said input device priority attribute identifying a preferred order in which input devices should be presented for input data collection.

7. 	(Previously presented) The computer-implemented method as claimed in claim 1, further comprising: 
allocating an action device priority attribute to one or more input-action associations within the first input-action combination, said action device priority attribute identifying a preferred order in which action devices should be processed.

8. 	(Previously presented) The computer-implemented method as claimed in claim 1, wherein the first input-action combination has an input device instance attribute associated with each input-action association within the first input-action combination, said input device instance attribute identifying an instance of the input device to which the input-action association relates.

9. 	(Previously presented) The computer-implemented method as claimed in claim 1, wherein the first input-action combination has an action device instance attribute associated with each input-action association within the first input-action combination, said action device instance attribute identifying an instance of the action device to which the input-action association relates.

10. 	(Currently amended) The computer-implemented method as claimed in claim 1, 
allocating a dependency attribute to at least one input-action association which identifies another input-action association on which it depends.

11. 	(Cancelled) 

12. 	(Previously presented) The computer-implemented method as claimed in claim 1, further comprising: 
allocating a sequence position attribute to each input-action combination in the input-action sequence identifying its position within the sequence.

13. 	(Previously presented) The computer-implemented method as claimed in claim 12, wherein the sequence position attribute comprises a relationship to one or more of the next or previous input-action pair combination in the input-action sequence.

14. 	(Previously presented) The computer-implemented method as claimed in claim 1, wherein each input-action association in the input-action sequence has a sequenced input device instance attribute that identifies an instance of the input device to which the input-action association relates.

15. 	(Previously presented) The computer-implemented method as claimed in claim 1, wherein each input-action association in an input-action sequence has a sequenced action device instance attribute that identifies an instance of the action device to which the input-action association relates.

16-20. (Cancelled) 

21. 	(Previously presented) The computer-implemented method as claimed in claim 1, wherein at least one input device is selected from among: a text capture device, an image capture device, a video capture device, an audio capture device, a touch capture device, a speech capture device a location sensing device, an orientation sensing device, an acceleration sensing device, a monitoring device, a notification driven device, an event driven device, a time based device and a connectivity sensing device.

22. 	(Previously presented) The computer-implemented method as claimed in claim 1, wherein at least one action device is selected from among: an email sending device, a short messaging device, a media messaging device, a social networking device, a blogging device, a notes device, a local storage device, a cloud storage device, an information reference device, a telecommunication device, a news reading device, a book reading device, a database device, a web browsing device, a web application device, an internet client application device, a mobile app launching device, a text processing device, an audio processing device, an image processing device, a vector drawing processing device, a numeric processing device, a touch processing device, a video processing device, a navigation device, a healthcare device, a payment device, a retail commerce device, a general processing device, a games device, a monitoring device, a notification device, an event generation device and a media streaming device.

23-25.	(Cancelled) 

26. 	(Currently amended) A method of operating a workflow on a smart device, wherein the workflow comprises at least two input-action associations between each of two selected input devices and an input of a first selected action device, including: (i) a first input-action association between an output of a first input device and an input of a first action device, and (ii) a second input-action association between an output of a second input device and the input of the first action devicefirst plurality of input-action combinations, including a first input-action combination and a second input-action combination, wherein each input-action combination is formed by associating a plurality of input-action associations together, wherein at least one of the input-action combinations includes an association between the first input-action association and the second input-action association, wherein each input device of the first plurality of input-action combinations is a user-input device configured to prompt a user for an input and to acquire its input from the user, wherein the input-action combinations and the input-action sequence are stored as database entries in a database, and wherein the two selected input devices and the first selected action device are selected from a graphical user interface (GUI) presentation of a plurality of selectable input devices and a plurality of selectable action devices, the method comprising:
creating instances of the first input device and the second input device;
loading data into each input device instance;
creating an instance of the first action device; 
executing the input-action sequence on the smart device, wherein the executing comprises:
presenting, on a GUI of the smart device, a user-selectable GUI element for each input-action combination of the input-action sequence according to an order defined by the sequence, where each user-selectable GUI element visually identifies an input device and an action device of each input-action combination;
in response to selection of the user-selectable GUI element for each input-action combination of the first plurality of input-action combinations, prompting the user for input defining media data for each input-action association of the input-action combination; and
triggering, in response to a user interaction, the input-action sequence, wherein the triggering comprises:
for each input-action combination of the input-action sequence, causing
said transferring steps being executed in the order defined by the input-action sequence, wherein the transferring step of the first input-action combination takes place before the transferring step of the second input-action combination 

27. 	(Cancelled) 

28. 	(Currently amended) The method as claimed in claim 26, wherein each of the first plurality of input-action combinationscomprises at least one input-action association, wherein each of the first plurality of input-action combinations of the first plurality of input-action combinations undergoes a step of transferring loaded data from its associated input device to its associated action device, said transferring steps being executed in the sequence defined by the sequence attributes.

29. 	(Previously presented) The method as claimed in claim 28, wherein at least one input-action combination in the sequence includes a decision device which, when executed, is capable of altering progression of the sequence.

30. 	(Previously presented) The method as claimed in claim 28, wherein at least one input-action combination in the sequence includes a decision device which, when executed, is capable of transforming one or more of its inputs to produce its outputs or generating new outputs based on its inputs, internal logic and configurable decision criteria.

31. 	(Cancelled) 

32. 	(Previously presented) The method as claimed in claim 26, wherein transferring data from one or more input devices to one or more action devices comprises transferring the data from the input devices to an intermediate data structure and then transferring the data from the intermediate data structure to the action devices. 

33. 	(Currently amended) The method as claimed in claim 32, wherein the intermediate data structure comprises elements based on a media type of 

34. 	(Currently amended) A software product comprising instructions, stored on a non-transitory computer-readable medium, which when executed by a computer cause the computer to:
present, on a graphical user interface (GUI) of the computer, a plurality of input devices, each selectable and representing a programmed media input mechanism of said computer;
receive, by way of the GUI, a selection of one or more of said input devices, wherein each of the input devices has one or more input device outputs;
present, on the GUI, a plurality of action devices, each selectable and representing a programmed action that can be taken by the computer;
receive, by way of the GUI, a selection of one or more of said action devices, wherein each of the action devices has one or more action device inputs; 
form and store, in a data structure of a database, two input-action associations between each of two selected input devices and an input of a first selected action device, including: (i) a first input-action association between an output of a first selected input device and the input of the first selected action device, and (ii) a second input-action association between an output of a second selected input device and the input of the first selected action device
form a first plurality of input-action combinations, including a first input-action combination and a second input-action combination, wherein each input-action combination is formed by associating a plurality of input-action associations together, wherein at least one of the input-action combinations includes an association between the first input-action association and the second input-action association,  wherein each input device of the first plurality of input-action combinations is a user-input device configured to prompt a user for an input and to acquire its input from the user;
form a sequence of the first plurality of input-action combinations to form an input-action sequence;
store the input-action combinations and the input-action sequence as database entries in the database; 
execute the input-action sequence on a smart device, wherein the executing comprises:
presenting, on a GUI of the smart device, a user-selectable GUI element for each input-action combination of the input-action sequence according to an order defined by the sequence, where each user-selectable GUI element visually identifies an input device and an action device of each input-action combination;
in response to selection of the user-selectable GUI element for each input-action combination of the first plurality of input-action combinations, prompting the user for input defining media data for each input-action association of the input-action combination; and
trigger, in response to a user interaction, the input-action sequence, wherein the triggering comprises:
for each input action combination, transferring loaded data from its associated input devices to its associated action devices, including activating the first selected action device to process both (i) an input from the output of the first selected input device
said transferring steps being executed in the order defined by the sequence, wherein the transferring step of the first input-action combination takes place before the transferring step of the second input-action combination 

35-36. (Cancelled) 

37. 	(Currently amended) A computer-implemented method comprising:
presenting, on a graphical user interface (GUI), a plurality of input devices, each selectable and representing a media data input mechanism;
receiving, by way of the GUI, a selection of one or more of said input devices, wherein each of the input devices has one or more input device outputs;
presenting, on the GUI, a plurality of action devices, each selectable and representing a programmed action that can be taken;
receiving, by way of the GUI, a selection of one or more of said action devices, wherein each of the action devices has one or more action device inputs; 
forming and storing, in a data structure of a database, two input-action associations between each of two selected input devices and an input of a first selected action device, including: (i) a first input-action association between an output of a first selected input device and the input of the first selected action device, and (ii) a second input-action association between an output of a second selected input device and the input of the first selected action device
forming a first plurality of input-action combinations, including a first input-action combination and a second input-action combination, wherein each input-action combination is formed by associating a plurality of input-action associations together, wherein at least one of the input-action combinations includes an association between the first input-action association and the second input-action association, and wherein each input device of the first plurality of input-action combinations is a user-input device configured to prompt a user for an input and to acquire its input from the user;
forming a sequence of the first plurality of input-action combinations to form an input-action sequence;
storing the input-action combinations and the input-action sequence as database entries in the database; 
executing the input-action sequence on a smart device, wherein the executing comprises:
presenting, on a GUI of the smart device, a user-selectable GUI element for each input-action combination of the input-action sequence according to an order defined by the sequence, where each user-selectable GUI element visually identifies an input device and an action device of each input-action combination;
in response to selection of the user-selectable GUI element for each input-action combination of the first plurality of input-action combinations, prompting the user for input defining media data for each input-action association of the input-action combination; and
triggering, in response to a user interaction, the input-action sequence, wherein the triggering comprises:
for each input action combination, transferring loaded data from its associated input devices to its associated action devices, including activating the first selected action device to process both (i) an input from the output of the first selected input device
said transferring steps being executed in an order defined by the sequence, wherein the transferring step of the first input-action combination takes place before the transferring step of the second input-action combination 

38. 	(Currently amended) A computer-implemented method of providing a software product to a remote location by way of transmitting data to a computer at that remote location, the data comprising instructions which when executed by the computer cause the computer to:
present, on a graphical user interface (GUI) of the computer of the computer, a plurality of input devices, each selectable and representing a media data input mechanism of said computer;
receive, by way of the GUI, a selection of one or more of said input devices, wherein each of the input devices has one or more input device outputs;
present, on the GUI, a plurality of action devices, each selectable and representing a programmed action that can be taken by the computer;
receive, by way of the GUI, a selection of one or more of said action devices, wherein each of the action devices has one or more inputs; 
form and store, in a data structure of a database, two input-action associations between each of two selected input devices and an input of a first selected action device, including: (i) a first input-action association between an output of a first selected input device and the input of the first selected action device, and (ii) a second input-action association between an output of a second selected input device and the input of the first selected action device
form a first plurality of input-action combinations, including a first input-action combination and a second input-action combination, wherein each input-action combination is formed by associating a plurality of input-action associations together, wherein at least one of the input-action combinations includes an association between the first input-action association and the second input-action association, and wherein each input device of the first plurality of input-action combinations is a user-input device configured to prompt a user for an input and to acquire its input from the user;
form a sequence of the first plurality of input-action combinations to form an input-action sequence;
store the input-action combinations and the input-action sequence as database entries in the database; 
execute the input-action sequence on a smart device, wherein the executing comprises:
presenting, on a GUI of the smart device, a user-selectable GUI element for each input-action combination of the input-action sequence according to an order defined by the sequence, where each user-selectable GUI element visually identifies an input device and an action device of each input-action combination;
in response to selection of the user-selectable GUI element for each input-action combination of the first plurality of input-action combinations, prompting the user for input defining media data for each input-action association of the input-action combination; and
trigger, in response to a user interaction, the input-action sequence, wherein the triggering comprises:
for each input action combination, transferring loaded data from its associated input devices to its associated action devices, including activating the first selected action device to process both (i) an input from the output of the first selected input device
said transferring steps being executed in the order defined by the sequence, wherein the transferring step of the first input-action combination takes place before the transferring step of the second input-action combination 

39. 	(Cancelled)

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 5, 11, 16-20, 23-25, 27, 31, 35-36 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Yahoo Pipes Duckworth ("Yahoo Pipes", published 7/17/2008) discloses: a computer-implemented method of creating and programming a workflow for a smart device (fig.1: shows a web-based platform “Yahoo! Pipes”, hence, implemented by server computers, the platform allowing for programming a workflow via the GUI shown via a client smart device), comprising:
presenting, on a graphical user interface (GUI), a plurality of input devices, each selectable and representing a data input mechanism of said smart device (fig.2: sidebar containing selectable input devices; fig.3: presentation on main canvas for user manipulation);
receiving, by way of the GUI, a selection of one or more of said input devices, wherein each of the input devices has one or more outputs (fig.3: Input devices, such as “URL Builder”, “String Builder”, “Insert WACTC Tag”, etc. are selected so as to allow the user to manifest devices on the canvas, configure settings, layout, etc.); 
presenting, on the GUI, a plurality of action devices, each selectable and representing a programmed action that can be taken by the smart device (Presentation of action devices, such as “Fetch Feed”, “URL Builder”, etc. via sidebar of fig.2 and via main canvas; almost every device pictured (represented by dialog boxes) may function as an action device relative to an input device from which it is receiving input as well as an action device to which it is delivering output);
receiving, by way of the GUI, a selection of one or more of the action devices, wherein each of the action devices has one or more action device inputs (fig.3 shows various action device receiving piped input from input devices, the devices selected for manifestation, user configuration, etc.); 
 forming and storing, in a data structure of a database (fig.1, fig.5 shows database features of Yahoo Pipes including browsing, searching, accessing my pipes, etc.), two input-action associations between each of two selected input devices and an inputs of a first selected action device (fig.3: although almost every device can be considered an input device and an action device (i.e., many of the devices shown output to other devices and receive input from other devices, with the exception “Insert WACTC Tag”, which can only be an input device because it does not receive input from any pipes, and “Pipe Output”, which can only be an action device since it does not input to any pipes), for this mapping, consider the structure formed by input device “Insert WACTC Tag”, intermediary device “URL Builder”, action device “Fetch Feed” (lower left corner), input device “URL Builder” (middle); for this substructure, two input-action associations are formed between “Insert WACTC” and “URL Builder” both functioning as input devices to the “Fetch Feed” action device; the data structure is formed, presented in the canvas, executed to generate an output, and stored in as a structure in a database for future browsing), including: (i) a first input-action association between an output of a first selected input device and the input of the first selected action device (fig.3: first association between “Insert WACTC Tag” and first grey circle of “Fetch Feed” action device), and (ii) a second input-action association between an output of a second selected input device and the input of the first selected action device (fig.3: second association between middle “URL Builder” and second grey circle input of “Fetch feed” action device); 
forming a first plurality of input-action combinations, including a first input-action combination and a second input-action combination, wherein each input-action combination is formed by associating a plurality of input-action associations together, wherein at least one of the input-action combinations includes an association between the first input-action association and the second input-action association (fig.3 shows a network sequence comprising a many associated input-action combinations);
forming a sequence of the first plurality of input-action combinations to form an input-action sequence (fig.3: sequenced combinations);
storing the input-action combinations and the input-action sequence as database entries in the database (fig.1, 5 show database interface for storing and retrieving user-generated pipes).
triggering the input-action sequence, wherein the triggering comprises:
for each input action combination, transferring loaded data from its associated input devices to its associated action devices, including activating the first selected action device to process both (i) an input from the output of the first selected input device, and (ii) an input from the output of the second selected input device (fig.1, fig.4 shows output of triggering the workflow, the triggering based on transferring data from input devices to output devices),
said transferring steps being executed in the order defined by the sequence (fig.1, fig.4: as each block acts as input to the following block, the triggering occurs based on the defined graphical order)

Peyton (US 8515920 B2) discloses: wherein an input device of a first plurality of input-action combinations is a user-input device configured to prompt a user for an input and to acquire its input from the user (fig.9 shows prompting a user for input during a workflow).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 26, 34, 37, 38 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143